DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed February 21, 2021.  Claims 3-23 and 25 remain pending in the application.  
Claims 3-12, 14, 15 and 21-23 currently amended.  
Claims 1, 2, and 24 are canceled.
No claims are newly added.

Response to Arguments
Claims rejected under 35 USC 112
Applicant’s arguments, see REMARKS, February 21, 2021, with respect to claims 21-23 rejected under 35 USC 112(b) as being indefinite for railing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed February 21, 2021.

Claims rejected under 35 USC 102
Applicant’s arguments, see REMARKS, filed February 21, 2021, with respect to claims 1 and 24 rejected under 35 USC 102 as being unpatentable over Shellhammer et al. (US 2016/0278013 A1) have 

Claims rejected under 35 USC 103
Applicant’s arguments, see REMARKS, February 21, 2021, with respect to claims 1, 3-18 and 24 rejected under 35 USC 103 as being unpatentable over Maerzinger et al. (US 2006/00154626 A1) in view of Pettersen et al. (US 2007/0253468 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed February 21, 2021.

Allowable Subject Matter
Claims 3-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Shellhammer et al. (US 2016/0278013 A1), Maerzinger et al. (US 2006/00154626 A1) and Pettersen et al. (US 2007/0253468 A1), fails to teach, “wherein the RF transceiver is configured to transmit and receive standard-based radio signals at least in the frequency band in order to form a radio connection to the data transmitter, wherein the data receiver is configured to disable the RF transceiver when there is no active radio connection between the data receiver and the data transmitter; and wherein the RF receiver is configured to monitor the frequency band in order to recognize the modified radio signal from the data transmitter using the bit sequence, wherein the data receiver is configured to enable the RF transceiver responsive to having recognized the modified radio signal of the data transmitter,” as recited in claims 19 and 25.
Shellhammer is an exemplary reference in the relevant field of endeavor.  Shellhammer discloses PHY for ultra-low power wireless receiver.  Methods, systems, and devices are described for wireless communication at a wireless device. An access point (AP) may identify a pending communication for a wireless device and transmit a wakeup message comprising a device specific sequence to a companion radio of the device. The device may receive the wakeup message using the companion radio, decode the message to obtain a device specific sequence, and activate a primary radio. The wakeup message may include a preamble, a signal field, and a data field. In some cases, the wireless device may demodulate the wakeup message using ON-OFF keying (OOK) modulation. The AP and the device may then exchange data using the primary radio.   However, Shellhammer fails to teach, “wherein the RF transceiver is configured to transmit and receive standard-based radio signals at least in the frequency band in order to form a radio connection to the data transmitter, wherein the data receiver is configured to disable the RF transceiver when there is no active radio connection between 
Maerzinger is another exemplary reference in the relevant field of endeavor.  Maerzinger a method and apparatus for controlling a transmitter. A transmitter includes a transformer that is configured to transform a baseband signal into an amplitude information signal and a phase information signal. The transmitter includes a ramping control unit configured to generate a power control signal. The transmitter includes a mixer that is configured to combine the amplitude information signal with the power control signal and produce a second amplitude information signal. The transmitter includes a modulator that is configured to modulate the second amplitude information signal on the phase information signal and produce an output signal.  However, Maerzinger fails to teach, “wherein the RF transceiver is configured to transmit and receive standard-based radio signals at least in the frequency band in order to form a radio connection to the data transmitter, wherein the data receiver is configured to disable the RF transceiver when there is no active radio connection between the data receiver and the data transmitter; and wherein the RF receiver is configured to monitor the frequency band in order to recognize the modified radio signal from the data transmitter using the bit sequence, wherein the data receiver is configured to enable the RF transceiver responsive to having recognized the modified radio signal of the data transmitter,” as recited in claims 19 and 25.
Pettersen is another exemplary reference in the relevant field of endeavor.  Pattersen discloses a spread spectrum ASK/OOK transmitter. An ASK/OOK transmitter includes a frequency-shift keying (FSK) modulator receiving an input bit sequence and generating a FSK modulation signal indicative of the input bit sequence, a frequency generation circuit receiving the FSK modulation signal and generating a carrier signal having a first frequency where the frequency of the carrier signal is shifted by the FSK 

For these reasons claims 3-23 and 25 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631